Name: 2014/479/EU: Council Decision of 14 July 2014 adjusting the allowances provided for in Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: defence;  EU institutions and European civil service;  labour market;  personnel management and staff remuneration
 Date Published: 2014-07-21

 21.7.2014 EN Official Journal of the European Union L 215/2 COUNCIL DECISION of 14 July 2014 adjusting the allowances provided for in Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2014/479/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 41(1) thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(2) thereof, Having regard to Council Decision 2007/829/EC of 5 December 2007 concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (1), and in particular Article 15(6) thereof, Whereas: (1) Article 15(6) of Decision 2007/829/EC provides that the daily and monthly allowances of national experts and military staff on secondment to the General Secretariat of the Council are to be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Union officials in Brussels and Luxembourg. (2) Regulation (EU) No 423/2014 of the European Parliament and of the Council (2) adjusted the remuneration and pensions of officials and other servants of the Union by 0,8 % with effect from 1 July 2012. (3) Decision 2007/829/EC should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/829/EC is hereby amended as follows: (1) in Article 15(1), the amounts EUR 31,92 and EUR 127,65 are replaced by EUR 32,18 and EUR 128,67 respectively; (2) in Article 15(2), the table is replaced by the following: Distance between place of origin and place of secondment (in km) Amount in EUR 0-150 0,00 > 150 82,70 > 300 147,03 > 500 238,95 > 800 385,98 > 1 300 606,55 > 2 000 726,04 Article 2 This Decision shall enter into force on the first day of the month following its adoption. Done at Brussels, 14 July 2014. For the Council The President M. MARTINA (1) OJ L 327, 13.12.2007, p. 10. (2) Regulation (EU) No 423/2014 of the European Parliament and of the Council of 16 April 2014 adjusting with effect from 1 July 2012 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto (OJ L 129, 30.4.2014, p. 12).